UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-2336



JIAHUI HE,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-072-532)


Submitted:   July 31, 2006                 Decided:   August 16, 2006


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jiahui He, Petitioner Pro Se. Michele Yvette Francis Sarko, Carol
Federighi, M. Jocelyn Lopez Wright, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Jiahui He (“the Petitioner”), a native and citizen of the

People’s Republic of China, petitions for review of an order of the

Board   of    Immigration   Appeals   dismissing   his   appeal   from   the

immigration judge’s decision denying his requests for asylum,

withholding of removal, and protection under the Convention Against

Torture.

              In his petition for review, the Petitioner challenges the

determination that he failed to establish his eligibility for

asylum.      To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”        INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).      We have reviewed the evidence of record and

conclude that the Petitioner fails to show that the evidence

compels a contrary result. Accordingly, we cannot grant the relief

that he seeks.

              Additionally, we uphold the denial of the Petitioner’s

request for withholding of removal.       “Because the burden of proof

for withholding of removal is higher than for asylum--even though

the facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”        Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).         Because the Petitioner fails to


                                  - 2 -
show that he is eligible for asylum, he cannot meet the higher

standard for withholding of removal.

            We also find that substantial evidence supports the

finding that the Petitioner failed to meet the standard for relief

under the Convention Against Torture.        To obtain such relief, an

applicant must establish that “it is more likely than not that he

or she would be tortured if removed to the proposed country of

removal.”    8 C.F.R. § 1208.16(c)(2) (2006).         We find that the

Petitioner   failed   to   make   the   requisite   showing   before   the

immigration court.

            Accordingly, we deny leave to proceed in forma pauperis

and deny the petition for review.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                        PETITION DENIED




                                    - 3 -